Fourth Court of Appeals
                                San Antonio, Texas
                                       May 17, 2019

                                    No. 04-19-00132-CV

                              WE DELIVER INC., ET AL.,
                                     Appellants

                                             v.

                                   Edwin CALDERON,
                                        Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI16309
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                      ORDER
       On May 6, 2019, we ordered Appellant to show cause in writing that the clerk’s record
has been paid. Appellant timely complied; our May 6, 2019 order is satisfied.
       We ORDER the Bexar County District Clerk to file the clerk’s record with this court
within TEN DAYS of the date of this order.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court